993 F.2d 1540
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Chikezie R. MBONU, Defendant-Appellant.
No. 92-7108.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 25, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CR-86-182-G, CA-92-203-2)
Chikezie R. Mbonu, Appellant Pro Se.
Paul Alexander Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Chikezie R. Mbonu appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm.*  We deny Mbonu's motion for bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court adopted the magistrate judge's order and recommendation in which the magistrate judge rejected on the merits Mbonu's claim that a probation officer forged information on Mbonu's arrest warrant for probation violations.  Because this claim amounted to a challenge to Mbonu's probation revocation in the Eastern District of Tennessee, the district court should have denied this claim for lack of jurisdiction rather than on the merits